DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
In the submission, prior pending/rejected claims 7-9 were canceled.  Claims 15-27 are newly added.  Claims 15-27 are pending. 
Priority
As stated in the Office Action dated 01/21/2020, the priority of the previous claim set, claims 7-9, was set to the effective filing date of 06/06/2017 of the application due to the presence of limitations, i.e., embossments in the first skin sheet, that had no support in either of the parent cases (13/479,974 and 13/762,879).  The new claim set features similar limitations, “the first plastic skin includes raised surfaces” in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 19  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of copending Application No. 15/615,028 (herein ‘028). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to products with substantially similar structures.
Instant claim 15 recites the same structure set forth in claim 3 of ‘028.  It is noted claim 3 of ‘028 is a product by process claim as it defines a product by the process steps used to create the product.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a marine deck structure having a first and second plastic skin, a unitary plastic core positioned between the skins with a plurality of hollow cells which extend from the first to the second skin, the cells having a cross-sectional shape, the cells sealed and bonded to raised surfaces) are present on the surface of the first plastic skin and extend across one of the plurality of the adjacent cells.  Based on the described method portion of the claim limitation of ‘028, it is expected that the shape of the embossments match the cross-sectional area of the cells below them as the claim states the embossments extend across one of the plurality of adjacent hollow cells.  It is noted that no additional materials are listed in claim 3 of ‘028 when compared to those listed in the product of instant claim 15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have only created the product with the structure as set forth in the claim and thus the product would only consist of said structure which is not patently distinct from Instant claim 15.
Instant claim 19 recites the same structure set forth in claim 4 of ‘028.  It is noted claim 4 of ‘028 is a product by process claim as it defines a product by the process steps used to create the product.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a marine deck structure having a sandwich structure of a first and second reinforced skins, first and second sheets of thermoplastic adhesive and a cellulose-based core bonded to the sheets and skins.  The core having a plurality of contiguous hollow cells which extend between the skins and having a cross-sectional shape and axes oriented transversely to the skins, the skins are bonded to the core, sealing the hollow cells.  The first surface of the first skin has embossements (i.e., raised surfaces) that extend across one of the plurality of the adjacent cells.   Based on the described method portion of the claim 
Claims 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/615,028 (herein ‘028) as applied to claim 15 above and in view of Bitzer (Honeycomb Technology). 
‘028 does not expressly teach the cross-sectional shape of the hollow cells is circular or hexagonal or rectilinear as set forth in Instant claims 16-18.
Bitzer teaches common types of plastic honeycomb cores.  Bitzer teaches that circular, hexagonal and square (i.e., rectilinear) shaped cells are conventional configurations of honeycomb cores [Pgs. 17-19, Figs. 2.7, 2.8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cells of ‘028 either circular, hexagonal or rectilinear as taught by Bitzer.  One would have been motivated to do so the change in cross-sectional shapes of the honeycomb cells would be the simple substitution for one known equivalent element for another to obtain predictable results as the core regardless of cell shape is considered a reinforcing core.  Additionally, it would have In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/615,028 (herein ‘028) as applied to claim 19 above and in view of Stamp et al. (US 2012/0315429), herein Stamp [IDS dated: 06/06/2017]. 
‘028 does not expressly teach the cross-sectional shape of the hollow cells is circular or hexagonal or rectilinear as set forth in Instant claims 20-22.
Stamp teaches a sandwich component comprising a honeycomb core for a wherein the core is a cellulose-based material located between and bonded to a first and second cover layer [Abstract].  Stamp expressly teaches suitable cells structures for the core include cells that are hexagonal, circular, or rectangular [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cells of ‘028 either circular, hexagonal or rectangular as taught by Stamp.  One would have been motivated to do so the change in cross-sectional shapes of the honeycomb cells would be the simple substitution for one known equivalent element for another to obtain predictable results as the core regardless of cell shape is considered a reinforcing core.  Additionally, it would have In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 22 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term rectilinear used in the claim limitations as describing the cross-sectional shape of the hollow cells, however this term is not used within the Instant Specification or original claim set or the parent applications.  The Instant Specification has support for cells of hexagonal, circular, cleated shape and rectangular cross-section.  The term rectilinear is considered broader than the term rectangular used in the Instant Specification as rectilinear polygons include any closed polygon having 90° angles and thus includes shapes such as a cross, which has no written support in the Instant Specification.  Thus the limitation is considered new matter. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster et al. (US 2014/0013691), herein Brewster, in view of Preisler et al. (US 2014/0154461), herein ‘461, Edwards (US 2007/0256379) and Sumi et al. (US 2011/0135862).
In regards to claims 15-16, Brewster teaches a structured-core laminate panel for use a floor structure for outdoor environments [Abstract, 0003, 0035].  The panel includes a honeycomb core panel in which the core is bonded between two outer sheets or skins using heat and pressure [0007, 0011, Figs. 1-3B].  The outer sheets are thermoplastic polymers [0037].  The honeycomb core is a polymer-based structure having a relative high glass transition temperature (i.e., a thermoplastic) [0030].  The 
Brewster further teaches the surface of the panel may be textured but does not that the first plastic sheet includes raised surfaces that match the cross-sectional shape of the hollow cells [0035].
‘461 teaches a sandwich type component comprising a first and second outer layer with a honeycomb core between the layers [Abstract, 0018-0019, 0025, Fig. 8].  ‘461 further teaches it is known to add raised 3D shapes to the first outer surface layer of the composite [0019, 0021, Figs. 6, 8].  ‘461 teaches the sandwich type component is used in shipbuilding [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the raised square 3D shapes of ‘461 to the first outer layer of Brewster.  One would have been motivated to do so as the raised surfaces would increase safety of the deck/floor member by providing increased traction to the surface.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made the raised surfaces circular in shape, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 
Brewster teaches the panel is for outdoor use as a floor panel [0003, 0035].  ].  ‘461 teaches the sandwich type component is used in shipbuilding [0011]. Thus one obvious application for a floor for a ship is a marine deck member.
Additionally, Edwards and Sumi both teach composite type sandwich components.  
Sumi teaches a sandwich panel with a cellular core placed and laminated between two resin skin sheets [Abstract, 0003].  Sumi teaches such components are used in vehicles such as automobiles, airplanes, etc., building material, casings for electric appliances, and equipment for sports and leisure [0002].   The components are used as products such as a cargo floor board, a deck board, or a shelf [0005].
Edwards teaches a sandwich panel comprising outer plastic skins and a cellular plastic honeycomb core which are joined by heat and pressure [Abstract, 0004, 0014, 0020, 0029, Figs. 4 A-C].
Edwards expressly teaches that the sandwich panel has a variety of applications including a deck plank, a load floor and even a boat hull [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the sandwich component of modified Brewster as a marine deck as taught by Sumi and Edwards.  One would have been motivated to do so as it would have been the simple substitution of one sandwich component for another of similar sandwich structure to yield predictable results.  Further, the raised circular surfaces of modified Brewster would be a safety improvement over a flat  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster et al. (US 2014/0013691), herein Brewster, in view of Preisler et al. (US 2014/0154461), herein ‘461, Edwards (US 2007/0256379) and Sumi et al. (US 2011/0135862) as applied to claim 15 above, and further in view of Bitzer (Honeycomb Technology).

In regards to claim 17, modified Brewster does not expressly teach that the cells are hexagonal in cross-sectional shape.
Bitzer teaches common types of honeycomb cores.  Bitzer teaches that circular, hexagonal and square shaped cells are basic cell shapes of honeycomb cores [Pgs. 17-19, Figs. 2.7, 2.8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cells of Brewster hexagonal as taught by Bitzer.  One would have been motivated to do so the change in cross-sectional shapes of the honeycomb cells would be the simple substitution for one known equivalent element for another to obtain predictable results as the core regardless of cell shape is considered a reinforcing core.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have created cores with cells having cells of a hexagonal shape, since it has been held that the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Modified Brewster discloses the claimed invention except for the raised surfaces having a hexagonal shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to made the raised 3D surfaces hexagonal in cross-section, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 18, modified Brewster does not expressly teach that the cells are rectilinear in cross-sectional shape.
Bitzer teaches common types of honeycomb cores.  Bitzer teaches that circular, hexagonal and square (i.e., rectilinear) shaped cells are basic cell shapes of honeycomb cores [Pgs. 17-19, Figs. 2.7, 2.8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cells of Brewster square as taught by Bitzer.  One would have been motivated to do so the change in cross-sectional shapes of the honeycomb cells would be the simple substitution for one known equivalent element for another to obtain predictable results as the core regardless of cell shape is considered a reinforcing core.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have created In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
‘461 further teaches it is known to add raised 3D shapes to the first outer surface layer of the composite, for example, in the shape of squares  [0019, 0021, Figs. 6, 8].


Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Preisler et al. (US 2015/0130105), herein Preisler, in view of Preisler et al. (US 2014/0154461), herein ‘461,  Bitzer (Honeycomb Technology), Edwards (US 2007/0256379) and Sumi et al. (US 2011/0135862).
	
In regards to claims 19 and 22, Preisler teaches a sandwich-type compression-molded composite component [0002, 0026].  The sandwich includes a first and second fiber reinforced thermoplastic skins, first and second sheets of thermoplastic adhesive and between the sheets is a honeycomb core of a cellulose material having a large number of hollow cavities in the form of cells [0002, 0015-0016, 0021, 0026, Fig. 6].  The cells extend between the first and second reinforced skins [Figs. 6-7].  The cells having a cross-sectional shape disposed about the axes of oriented perpendicular to the first and second skin [Figs. 6-7].  The skins, sheets and core are heated to a softening temperature and compression-molded [0016].  This seals the hollow cells of the core 
Preisler does not teach that the cross-sectional shape of the hollow cells is square, (i.e., rectilinear).
Bitzer teaches common types of honeycomb cores.  Bitzer teaches that circular, hexagonal and square shaped cells are basic cell shapes of honeycomb cores [Pgs. 17-19, Figs. 2.7, 2.8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cells of Preisler square as taught by Bitzer.  One would have been motivated to do so as the change in cross-sectional shapes of the honeycomb cells would be the simple substitution for one known equivalent element for another to obtain predictable results as the core regardless of cell shape is considered a reinforcing core.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have created cores with cells having a square shape, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Preisler does not teach that the sandwich-type composite component is a marine deck, nor does Preisler teach that the first reinforced surface includes raised surfaces that match the cross-sectional shape of the hollow cells.
	‘461 teaches a sandwich type component comprising a first and second outer layer with a honeycomb core between the layers [Abstract, 0018-0019, 0025, Fig. 8].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the raised square 3D shapes of ‘461 to the first surface layer of Preisler.  One would have been motivated to do so as the raised surfaces would increase safety of the deck member by providing increased traction to the surface.  Thus modified Preisler teaches that the cells of the honeycomb are squares in cross-section as are the raised 3d shapes on the first layer [Fig. 7].  
Modified Preisler through ‘461 teaches the component is for load floors, shipbuilding, aircraft construction, rail vehicle construction [Abstract, 0008, 0011]. Thus by combining the teachings, one obvious application for a load floor for a ship is a marine deck member.
Additionally, Edwards and Sumi both teach composite type sandwich components.  
Sumi teaches a sandwich panel with a cellular core placed and laminated between two resin skin sheets [Abstract, 0003].  Sumi teaches such components are used in vehicles such as automobiles, airplanes, etc., building material, casings for electric appliances, and equipment for sports and leisure [0002].   The components are used as products such as a cargo floor board, a deck board, or a shelf [0005].
Edwards teaches a sandwich panel comprising outer plastic skins and a cellular plastic honeycomb core which are joined by heat and pressure [Abstract, 0004, 0014, 0020, 0029, Figs. 4 A-C],

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the sandwich component of modified Preisler as a marine deck as taught by Sumi and Edwards.  One would have been motivated to do so as it would have been the simple substitution of one sandwich component for another of similar sandwich structure to yield predictable results.  Further, the raised square surfaces of modified Preisler would be a safety improvement over a flat surface of the deck plank of Sumi or Edwards.   As no other additional structure or materials are present in the sandwich component of modified Preisler it is deemed to meet the limitation “consists of.” 

	In regards to claim 20, Bitzer further teaches that the cells are circular in cross-sectional shape [Pgs. 17-19, Figs. 2.7, 2.8].
	Modified Preisler discloses the claimed invention except for the raised surfaces having a circular shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the raised 3D surfaces circular in cross-section, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 21, Preisler further teaches that the cells are hexagonal in cross-sectional shape [0007].  
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster et al. (US 2014/0013691), herein Brewster, in view of Preisler et al. (US 2014/0154461), herein ‘461, Preisler et al. (US 2013/0316123), herein ‘123, Edwards (US 2007/0256379) and Sumi et al. (US 2011/0135862).

In regards to claims 23-24, it is noted that claim 23 uses the transitional phrase “consisting essentially of.”  It is noted the Instant Specification and the claims include no clear indication of what additional steps or components would materially change the characteristics of applicant’s invention and thus will be construed as comprising.  The MPEP 2111.03 (III) states:
“For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.”

Brewster teaches a structured-core laminate panel for use a floor structure and for outdoor environments [Abstract, 0003, 0035].  The panel includes a honeycomb core panel in which the core is bonded between two outer sheets or skins using heat and pressure [0007, 0011, Figs. 1-3B].  The outer sheets are thermoplastic polymers [0037].  a thermoplastic) [0030].  The hollow cells of the honeycomb core extend from the first outer sheet to the second outer sheet [0030, 0041, Figs. 1-3B].  The cells have a cross-sectional shape disposed about axes perpendicular to the outer sheets [Figs. 1-3B].  The cells may have different geometries such as circular [0030, 0041, 0075, 0077, Fig. 1].  The panel is heated and pressed such that a solid structure in which the outer sheets are melted and bonded to the structured honeycomb core is formed with the cells sealed [0011, 0029, 0031-0032].   
Brewster further teaches the surface of the panel may be textured but does not that the first plastic sheet includes raised surfaces that match the cross-sectional shape of the hollow cells [0035].  Brewster also does not teach that the first plastic skin is a reinforced plastic skin.
‘461 teaches a sandwich type component comprising a first and second outer layer with a honeycomb core between the layers [Abstract, 0018-0019, 0025, Fig. 8].  ‘461 further teaches it is known to add raised 3D shapes to the first outer surface layer of the composite [0019, 0021, Figs. 6, 8].  ‘461 further teaches that the first outer skin is fiber reinforced in order to have a high stiffness-to-weight ratio for load-bearing applications [007, 0026].  ‘461 teaches the sandwich type component is used in shipbuilding [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the fiber reinforced first outer skin with the raised 3D shapes of ‘461 to the first outer layer of Brewster.  One would have been motivated to do so as the raised surfaces would increase safety of the deck/floor In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus modified Brewster teaches that the cells of the honeycomb are circular in cross-section as are the raised 3D shapes on the first fiber reinforced plastic skin.
Brewster teaches the panel is for outdoor use as a floor panel [0003, 0035].  ].  ‘461 teaches the sandwich type component is used in shipbuilding [0011]. By combining the teachings, one obvious application for a floor for a ship is a marine deck member.
Additionally, Edwards and Sumi both teach composite type sandwich components.  
Sumi teaches a sandwich panel with a cellular core placed and laminated between two resin skin sheets [Abstract, 0003].  Sumi teaches such components are used in vehicles such as automobiles, airplanes, etc., building material, casings for electric appliances, and equipment for sports and leisure [0002].   The components are used as products such as a cargo floor board, a deck board, or a shelf [0005].
Edwards teaches a sandwich panel comprising outer plastic skins and a cellular plastic honeycomb core which are joined by heat and pressure [Abstract, 0004, 0014, 0020, 0029, Figs. 4 A-C].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the sandwich component of modified Brewster as a marine deck as taught by Sumi and Edwards.  One would have been motivated to do so as it would have been the simple substitution of one sandwich component for another of similar sandwich structure to yield predictable results.  Further, the raised circular surfaces of modified Brewster would be a safety improvement over a flat surface of the deck plank of Sumi or Edwards.
Modified Brewster does not teach that the first reinforced skin has a first opening with a sleeve is disposed within.  
‘123 teaches a compression molded composite structure having an  sandwich structure comprising a first outer layer, a second outer layer and a thermoplastic core positioned between the outer layers [Abstract, 0032]. ‘123 further teaches that a fastener component is provided to provide attachment mechanisms at various locations to secure objects such as cargo [Abstract, 0004].  The fastener component 14 comprises an outer sleeve defining a second hole placed in a hole in the first outer sheet and partially through the core of the component without penetrating the second outer sheet [0035, Fig. 2].  The fastener component 14 typically has a relatively large annular flange, generally included at 26, an open end 28 and a plurality of integrally formed locking formations or wedges 30 circumferentially spaced about an axis 32 of the component 14 on an annular face 34 of the flange 26 to prevent rotary motion of the fastener component 14 relative to the first outer layer 16 after installation. The 30 grip into the outer surface of the first outer layer 16 after the fastener component 14 is attached to the first outer layer 16 [0036].  The fastener component further includes a cylindrical faster which is threaded into the sleeve [0036-0038, Fig. 2].  ‘123 expressly teaches that the fastener component is capable of securing one or more objects to the composite sandwich structure with a relatively high pull out force [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added used the fastener component of ‘123 with the structured-core laminate panel of modified Brewster.  One would have been motivated to do so to provide locations for safely securing objects to the marine deck.  Additionally, one would have been motivated to do so by the relatively high pull out force of the fastener component.

Claim 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster et al. (US 2014/0013691), herein Brewster, in view of Preisler et al. (US 2014/0154461), herein ‘461, Preisler et al. (US 20130316123), herein ‘123, Edwards (US 2007/0256379) and Sumi et al. (US 2011/0135862) as applied to claim 23 above, and further in view of Bitzer (Honeycomb Technology).
	
In regards to claim 26, modified Brewster does not expressly teach that the cells are hexagonal in cross-sectional shape.
Bitzer teaches common types of honeycomb cores.  Bitzer teaches that circular, hexagonal and square shaped cells are basic cell shapes of honeycomb cores [Pgs. 17-19, Figs. 2.7, 2.8].
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Modified Brewster discloses the claimed invention except for the raised surfaces having a hexagonal shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to made the raised 3D surfaces hexagonal in cross-section, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 27, modified Brewster does not expressly teach that the cells are rectilinear in cross-sectional shape.
rectilinear) shaped cells are basic cell shapes of honeycomb cores [Pgs. 17-19, Figs. 2.7, 2.8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cells of Brewster square as taught by Bitzer.  One would have been motivated to do so the change in cross-sectional shapes of the honeycomb cells would be the simple substitution for one known equivalent element for another to obtain predictable results as the core regardless of cell shape is considered a reinforcing core.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have created cores with cells having a square shape, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
‘461 further teaches it is known to add raised 3D shapes to the first outer surface layer of the composite, for example, in the shape of squares  [0019, 0021, Figs. 6, 8].  Thus the panel has a honeycomb core with square shaped cells and the first reinforced layer has raised 3D shapes that are square.

Response to Arguments
Applicant’s arguments, see Pgs.1-3, filed 01/19/2021, with respect to the prior rejections are noted.   The previous claims (7-9) were canceled and new claims (15-27) where submitted.   Applicant generally argues that the newly added claims distinguish 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ELIZABETH COLLISTER/Examiner, Art Unit 1784